             Case 1:20-cr-00006-PB Document 24 Filed 04/29/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                           )
                                                   )
               v.                                  )          No. 1:20-cr-006-PB
                                                   )
CHRISTOPHER CANTWELL                               )
                                                   )

                    GOVERNMENT’S MOTION TO CONTINUE TRIAL

        The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire, hereby moves to continue the trial in the above-captioned case,

currently scheduled for the two-week period beginning June 2, 2020, for a period of

approximately 30 days. In support of its motion, the government states as follows:

        1.      The defendant was indicted on January 22, 2020, and charged with Extortionate

Interstate Communications, 18 U.S.C. § 875(b) (Count 1), and Threatening Interstate

Communications, 18 U.S.C. § 875(c) (Count 2).

        2.      The defendant was arrested on January 23, 2020, and has been detained since

then. Trial is set for the two-week period beginning June 2, 2020.

        3.      Since the indictment, the government has identified potential additional charges

against the defendant related to the charged counts. The additional charges would be properly

joined with the existing counts under Fed. R. Crim. P. 8(a). The government intends to present

the additional charges to a grand jury in a superseding indictment. Ordinarily it would have done

so by now. However, due to the ongoing Covid-19 pandemic, no grand jury has sat in this

District since March 4, 2020, and the government has therefore been unable to present a timely

superseding indictment in this case. Currently, the first time a grand jury is scheduled to sit is

June 10, 2020, after the scheduled initial trial date.
            Case 1:20-cr-00006-PB Document 24 Filed 04/29/20 Page 2 of 3



       4.      Under these circumstances, a continuance of approximately 30 days would serve

the ends of justice, which outweigh the best interests of the public and the defendant in a speedy

trial on the existing charges. See 18 U.S.C. § 3161(h)(7)(A). Assuming that the grand jury votes

to indict on additional charges, ordering a brief continuance would allow the government to

consolidate all related charges in a single superseding indictment prior to trial, and would

prevent the duplication of efforts and possibly avoid the need for a second trial. See United

States v. Villano, 129 F.R.D. 32, 34 (W.D.N.Y. 1989) (granting parties’ joint motion for

continuance in interests of justice based on anticipated superseding indictment adding charges).

Cf. 18 U.S.C. § 3161(b) (extending for additional thirty days the period of time for filing

indictment in district in which no grand jury has been in session during thirty-day period).

       5.      Further, the requested 30-day continuance would permit the government to

complete its ongoing efforts to provide discovery materials sought by the defendant. The

government has already produced in discovery 932 files and 2.94 GB of data, including two hard

drives, one flash drive, and ten CDs of jail calls. However, the defendant has made specific

discovery requests regarding electronic information potentially possessed by the Federal Bureau

of Investigation (particularly regarding alleged statements and actions of the victim and his

alleged associates), and the government has worked diligently to identify and disclose responsive

information in the FBI’s files. But the Covid-19 pandemic has severely affected the

government’s ability to search and process electronic data (in part because assigned agents must

remain out of the office every other week and cannot access secure databases from home), and

the government has not yet completed and reviewed its FBI-wide searches for material requested

by the defense. The continuance sought herein would permit the government to provide the

requested discovery materials sufficiently in advance of trial. See United States v. Apicelli, 839



                                                 2
            Case 1:20-cr-00006-PB Document 24 Filed 04/29/20 Page 3 of 3



F.3d 75, 84 (1st Cir. 2016) (affirming district court’s ends-of-justice continuance where

defendant filed discovery motion).

       6.        Counsel for the defendant objects to this motion.

                                             Conclusion

       7.        For the reasons stated, the United States respectfully requests that the Court

continue the trial in this matter, now set to begin in the two-week period commencing June 2,

2020, for a period of approximately 30 days.



April 29, 2020                                         Respectfully submitted,

                                                       Scott W. Murray
                                                       United States Attorney


                                               By:     /s/ John S. Davis
                                                       John S. Davis
                                                       Anna Krasinski
                                                       Assistant U.S. Attorneys
                                                       53 Pleasant Street, 4th Floor
                                                       Concord, NH 03301
                                                       (603) 225-1552




                                                   3
